DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims 
Claims 1-15 are currently pending and presented for examination on the merits.
Election/Restrictions
Applicant's election with traverse of Species of compounds of formula I (compound 7) in the reply filed on July 29, 2021 is acknowledged.  The traversal is on the ground(s) that there is no grounds, just Applicant elected with traverse.  This is not found persuasive because the species as claimed have different chemical structures, and therapeutic properties.
The requirement is still deemed proper and is therefore made FINAL.
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 29, 2021.
Priority
Acknowledgment is made that the instant application entered national stage (371) of PCT/US2018/036400 filed on June 7, 2018 which claims benefit to U.S. Provisional Application No. 62/520,897 June 16, 2017.
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on December 13, 2019 has been received and considered.

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites “R1, R3, R4, R6, R7 and R8, …., alkoxyalkyland aryloxyalkyl” in line 29.  
.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 7, 8, and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 4 recite “R6, R7, R10, R11, R12, R13, R14 and Rf, Ri, Rg, and Rh. 
The variables R6, R7, R10, R11, R12, R13, R14,Rf, Ri, Rg, and Rh were not previously included or described in the general formula I in ring A. It is confusing since Applicant is adding variables that were not claimed in the general formula I. In addition, variable R6 and R7 have the same positioning as variables R10 and R11 in ring A. It is not clear whether Applicant intended to use different variables depending on the type of heterocyclic rings defining A. The issue is that Applicant is using the same variable to include substituents in different positions with ring A. 
Claims 7-9 recite “R10, R11, R12, R15 and R16.
	The variables R10, R11, R12, R15, and R16, were not previously included or described in the general formula I in ring A, and ring C . It is confusing since Applicant is adding variables that were not claimed in the general formula I.
Clarification is required.
Claim Rejections - 35 USC § 112(a)-Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 12-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating a subject with systemic lupus erythematosus (SLE) administering to the subject in need thereof an effective amount of compound 7 does not reasonably provide enablement for method of treating a subject with systemic lupus erythematosus (SLE) administering to the subject in need thereof an effective amount of the genus of compounds of formula 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
In this regard, the application disclosure and claims have been compared per the factors indicated in the decision In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988) as to undue experimentation. The factors include:
1) the nature of the invention;
2) the breadth of the claims;
3) the predictability or unpredictability of the art;
4) the amount of direction or guidance presented;
5) the presence or absence of working examples;
6) the quantity of experimentation necessary;

8) the relative skill of those skilled in the art.
The relevant factors are addressed below in the basis of comparison of the disclosure, the claims, and the state of the prior art in the assessment of undue experimentation.
Note that the specification must be enabling as of the filing date. MPEP §2164.05(a). In the instant case, the filing date is June 16, 2017, the date of U.S. Provisional Patent Application No. 62/520,897.
As set forth in In re Marzocchi et al., 169 USPQ 367 (CCPA 1971):
"[A] [s]pecification disclosure which contains the teachings of manner and process of making and using the invention in terms corresponding to the scope to those used in describing and defining subject matter sought to be patented must be taken as in compliance with the enabling requirements of first paragraph of 35 U.S.C. 112, unless there is reason to doubt the objective truth of statements contained therein which must be relied on for enabling support; assuming that sufficient reasons for such doubt exists, a rejection for failure to teach how to make and/or use will be proper on that basis, such a rejection can be overcome by suitable proofs that teaching contained in the specification is truly enabling." 
Applicant’s invention is directed to a method of treating a subject with systemic lupus erythematosus (SLE) administering to the subject in need thereof an effective amount of the genus of compounds of formula 1. Applicant demonstrates in the as-filed specification MRL/MpJ-Faslpr (MRL-lpr) as a mouse model of SLE and MRL/MpJ mice as controls (control mice do develop SLE but at a much later stage in life).  These mice were broken into 4 groups that received once daily subcutaneous injections of10 treatment starting at 8 weeks of age for 6 weeks: a MRL/MpJ group (n=5) dosed daily with  saline, an MRL-lpr group (n=8) dosed with saline, an MRL/MpJ group (n=8) dosed with 0.5 mg/kg of A(1-7), and an MRL/MpJ group (n=8) dosed with 2 mg/kg of Compound 7 (in an aqueous Tween 20 formulation). Throughout the study, the mice were monitored for proteinuria and face lesions. MRL-lpr mice treated with A(1-28 WO 2018/231614 PCT/US2018/036400had no signs of any skin problems at any point during the study. The MRL-lpr mice developed a substantial rash that traveled from their cheeks to the area above the nose and in some cases produced open sores. Mice treated with A(1-7) and compound 7 did have some inflammation and hair but significantly less overall pathologies than the saline treated5 MRL-lpr mice (Figure 2). Treatment with A(1-7) and compound 7 reduced the size of both lymph nodes in MRL-lpr mice. Antibodies against ssDNA and ds-DsDNA are one of the hallmarks of SLE. Immune complexes with these antibodies are thought to be a major reason for the renal pathogenesis seen in these patients. In this case MRL/MpJ and MRL-lpr mice had comparable anti-dsDNA IgG levels since they are both used as SLE mouse models. However,20 both treatment groups A(1-7) and compound 7 had significantly lower levels of circulating IgG antibodies against dsDNA when compared to the saline treated MRL-lpr mice [p.27-29]. 
	As of the time of filing, the instantly claimed method of treating SLE with the genus of compounds of formula 1 was unknown and the prior art did not recognized that the genus of compounds of formula 1 is capable of successfully treating SLE in both females and males. Tran et al. (WO2014/182688 A1) teaches compounds of formula I 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 described by modulators of Mas[p.3]. The compounds of the invention can be can treat systemic lupus erythematosus [p.77-78 and 80].

Given that it was not known that compounds of formula 1 were capable to treat SLE in female and males, one of ordinary skill in the art would not be able to predict that the genus of compounds of formula 1 could treat SLE in all patients enabling a set of species representative of the full scope of the compounds. The artisan would have required sufficient direction as to how, at minimum, a representative set of species of compounds of formula 1 could be effectively in treating SLE in patients and, further, how the artisan could have reasonably extrapolated such results to the larger and highly varied genus of compounds of formula 1 without requiring undue experimentation to determine whether the entire genus of compounds of formula 1 would have been sensitive to treat SLE, such that the artisan would have been imbued with at least a reasonable expectation of success in treating SLE. Such success would not have been reasonably expected for any compound of formula 1 claimed given the highly complex and variable nature of the compounds and treating of SLE known in the art and that Applicant has shown examples on using the compounds. Additionally, since the skilled artisan would have expected the interaction of a particular compound in the treatment of a particular disease state to be very specific and highly unpredictable absent a clear understanding of the structural and biochemical basis for the use of the instantly claimed compounds, one of skill in the art would have no other recourse but undue experimentation to undertake extensive testing to determine which compounds would have the activity to treat SLE. 
In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The 'amount of guidance or direction' refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004)...In applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required."
	"Nascent technology…must be enabled with a 'specific and useful teaching'. The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee's instruction. Thus, the public's end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology." Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004). See MPEP §2164.03.
Applicant demonstrates in the as-filed specification MRL/MpJ-Faslpr (MRL-lpr) as a mouse model of SLE and MRL/MpJ mice as controls (control mice do develop SLE but at a much later stage in life).  These mice were broken into 4 groups that received once daily subcutaneous injections of10 treatment starting at 8 weeks of age for 6 weeks: a MRL/MpJ group (n=5) dosed daily with  saline, an MRL-lpr group (n=8) dosed with saline, an MRL/MpJ group (n=8) dosed with 0.5 mg/kg of A(1-7), and an MRL/MpJ group (n=8) dosed with 2 mg/kg of 28 WO 2018/231614 PCT/US2018/036400had no signs of any skin problems at any point during the study. The MRL-lpr mice developed a substantial rash that traveled from their cheeks to the area above the nose and in some cases produced open sores. Mice treated with A(1-7) and compound 7 did have some inflammation and hair but significantly less overall pathologies than the saline treated5 MRL-lpr mice (Figure 2). Treatment with A(1-7) and compound 7 reduced the size of both lymph nodes in MRl-lpr mice. Antibodies against ssDNA and ds-DsDNA are one of the hallmarks of SLE. Immune complexes with these antibodies are thought to be a major reason for the renal pathogenesis seen in these patients. In this case MRL/MpJ and MRL-lpr mice had comparable anti-dsDNA IgG levels since they are both used as SLE mouse models. However,20 both treatment groups A(1-7) and compound 7) had significantly lower levels of circulating IgG antibodies against dsDNA when compared to the saline treated MRL-lpr mice [p.27-29]. 
However, Applicant fails to provide adequate working examples for how to use the genus of compounds of formula 1 in the treatment of SLE in female and male patients. The state of the prior art shows that Mas agonist can varied in structure however not necessarily be therapeutic effective the treatment of SLE.  The fact that Applicant has exemplified one species 
The quantity of experimentation to use compounds of formula 1 in the treatment of SLE encompassed by the claims would be an undue burden to one of ordinary skill in the medicinal, biological and pharmacological art, since the skilled artisan is given inadequate guidance for the reasons stated above. Even with undue burden of experimentation, there is not a reasonable expectation of success that one would be able to use the instantly claimed genus of compounds of formula 1 to  treat SLE in the manner claimed in view of what was known in the prior art, as evidenced by the teachings of Tran et al. Since the references disclosed the complexity of compounds having Mas activity and the differences in chemical structure depends on the substituents and what components of the chemical structure bare the activity which in turn dictates the choice of therapeutic agent employed during treatment. While the lack of working examples cannot be the sole factor in determining enablement, the absence of substantial evidence commensurate in scope with the breadth of the presently claimed subject matter, in light of the unpredictable nature of the art and the absence of direction from Applicant, provides additional weight to the present conclusion of insufficient enablement in consideration of the Wands factors as a whole. 
The basis for the present rejection is not simply that experimentation would be required, since it is clear from the state of pharmaceutical, medical and chemical arts that experimentation in this art is not all uncommon, but that the level of experimentation required in order to practice these aspects of the invention in the absence of adequate enabling direction by Applicant would be undue. See In re Angstadt, 537 F.2d 498, 190 USPQ 214, 219 (CCPA 
In view of the discussion of each of the preceding seven factors, the level of skill in the art is high and is at least that of a medicinal chemist or organic chemist with several years of experience in the art. 
As the cited art and discussion of the above factors establish, the disclosure and supporting examples provided in the present specification, coupled with the state of the art at the time of the invention, fail to imbue the skilled artisan with a reasonable expectation or ability to use the full scope of the invention as instantly claimed. In order to actually use the claimed invention, it is clear from the discussion above that the skilled artisan could not rely upon Applicant’s disclosure as required by 35 U.S.C. 112(a) in order to practice the full scope of embodiments presently claimed. 
Applicant is enabling for a method of treating a subject with systemic lupus erythematosus (SLE) administering to the subject in need thereof an effective amount of compound 7 does not reasonably provide enablement for method of treating a subject with systemic lupus erythematosus (SLE) administering to the subject in need thereof an effective amount of the genus of compounds of formula 1.

Conclusion
	Rejection of claims 1-10 and 12-15 is proper.
	No claims are allowed.
	Claim 11 is withdrawn. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAINA D MATOS NEGRON whose telephone number is (571)272-6013. The examiner can normally be reached Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAINA D MATOS NEGRON/            Primary Examiner, Art Unit 1627